United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 26, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10615
                           Summary Calendar



DALE DEVON SCHEANETTE,

                                      Plaintiff-Appellant,

versus

MIKE THOMAS, Judge, Criminal District Court #4, Tarrant County,
in his official and individual capacity; DEE ANDERSON, Sheriff,
Tarrant County, in his individual and official capacity; TARRANT
COUNTY DISTRICT ATTORNEY, Unknown, in official and individual
capacity; UNKNOWN JUDGES, Tarrant County, in their individual and
official capacities; TARRANT COUNTY BUDGET RISK MANAGEMENT;
TARRANT COUNTY COMMISSIONERS; TIM CURRY, Tarrant County District
Attorney, in his individual and official capacity; DEPUTY
DISTRICT ATTORNEY, Tarrant County,


                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-208
                      --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed for the

reasons given by that court in its order entered April 28, 2005.

     AFFIRMED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.